Citation Nr: 1121995	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-24 386	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the claims folder contains a VA Form 21-22 (Appointment of Veteran Service Organization as Claimant's Representative), signed in December 2006, wherein the Veteran listed the Veterans of Foreign Wars of the United States as his representative.  In response to an August 2010 Supplemental Statement of the Case (SSOC), the Veteran indicated that he had no additional medical evidence to submit in support of his claim and requested that the next action in processing his appeal be taken.  The Veteran also stated that he was going to contact the Disabled American Veterans to represent him.  

In a January 2011 letter to the Veteran, the Board referenced his August 2010 response, but noted that the claims folder contained no executed power of attorney designating Disabled American Veterans as his representative.  The Board then provided the Veteran with a list of choices for how he could proceed and indicated that review of his case would be delayed for 30 days in order to give the Veteran time to appoint another representative should he so choose.  The letter then stated that if the Board did not hear from the Veteran, or his newly appointed representative, if any, within 30 days from the date of the letter, it would assume that he desired to represent himself.  (The Board's Acting Director of Management, Planning and Analysis apparently determined that the Veteran's comment about possibly designating a different service organization to represent him as an express revocation of the previous power of attorney.)  The Board received no response from the Veteran.  If the Veteran now desires to appoint a representative, he should affirmatively take action as suggested by the Board's January 2011 letter.



REMAND

In October 2009, the Veteran applied for VA compensation benefits, seeking "service connection for a mental health condition to include but not limited to PTSD."  In support of his claim, he provided details of his alleged stressor incident and a copy of his DD Form 214 showing his award of the Combat Infantryman Badge (CIB).  In December 2009, he was afforded a VA PTSD examination.  The examination request noted that the Veteran was seeking service connection for a mental health condition, to include, but not limited to PTSD.  

The VA examiner stated that he had reviewed relevant records, to include the claims folder, the Veteran's DD Form 214, and available medical records, conducted a clinical interview, and administered the Minnesota Multiphasic Personality Inventory-2 (MMPI-2) and the Mississippi Scale for Combat-Related Stress tests.  The VA examiner found that the Veteran's responses to the MMPI-2 resulted in a valid profile.  In discussing those test results, the VA examiner noted that the Veteran "had completed an MMPI-2 in August of 2007 that was generally interpretable but suggested that he was endorsing a 'yeah saying' response pattern."  The VA examiner then compared the current MMPI-2 to the one conducted in August 2007, finding "particularly noteworthy" that the validity indicators on the current profile were better than the ones of the previous MMPI-2.  The examiner then noted that with both profiles, there were indications of anxiety approaching significance.  In his summary, the VA examiner noted that the Veteran did not endorse any symptoms of PTSD during the interview.  The examiner found that to be "consistent with past interviews where he did not endorse such symptoms."  The examiner went on to state, however, that given the Veteran's admission of alcohol abuse, it may be that is experiencing more symptoms than what he is willing to endorse.  Alcohol abuse was the only diagnosis.

VA's duty to assist includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d) (West 2002).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.

Upon review of the December 2009 VA examination report and the evidence of record, the Board finds that a remand of the matter is warranted because that examination report is inadequate to rely upon in this case.  See Barr, supra.  Although the VA examiner referenced an August 2007 MMPI-2 test, a review of the claims folder fails to reveal the results of any such test.  There is also no indication that any such test was conducted.  Further, aside from an April 2010 private psychological evaluation, the claims folder contains no private or VA treatment records for the Veteran related to his alleged PTSD or other mental health problems.  Indeed, there are no VA or private treatment records associated with the claims folder and the only other VA examination report pertains to the Veteran's claim of service connection for tinnitus.  A development checklist related to that claim indicates that there were also no CAPRI (Compensation and Pension Record Interchange) outpatient treatment reports.  The appeal certification worksheet prepared in connection with the Veteran's claim of service connection for PTSD also indicates that there were no VA treatment records identified.  Moreover, neither the rating decision nor the statement of the case (SOC) or SSOC references any VA or private medical evidence, other than the April 2010 private psychological evaluation.  

Thus, because it is unclear to the Board what evidence the VA examiner relied upon to conclude that the Veteran's current MMPI-2 test results and interview responses were "consistent" with previous MMPI-2 test results and interviews, the Board finds that the matter must be remanded for the Veteran to be scheduled for a new VA examination in connection with his claim for an acquired psychiatric disorder.  

On remand, the Veteran must be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of his claims file.  In the report, the examiner must determine whether the Veteran has a current diagnosis of PTSD and address whether his symptoms are related to the identified combat-related stressors.  Further, given that the Veteran's claim was broadly defined as one for a "mental health condition" and that there is evidence suggesting that the Veteran may suffer from an anxiety disorder, in order to properly assess the Veteran's service connection claim, in addition to conducting a psychiatric examination, the designated examiner must consider whether the Veteran has any diagnosed psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The opinion must address whether any acquired psychiatric disorder is attributable to the Veteran's active military service.  

The Board notes that the Veteran has submitted numerous lay statements regarding the severity of his symptoms.  In light of the December 2009 VA examiner's statement that the Veteran may have been minimizing his anxiety disorder symptoms and the Veteran's express contention that he suffers from many symptoms not found on examination, the examiner must pay particular attention to the lay evidence of record in determining whether the Veteran suffers from PTSD or any other acquired psychiatric disorder.  

Also on remand, the Veteran must be adequately notified of the information and evidence necessary to substantiate claims in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010).  These provisions provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Here, although the agency or original jurisdiction provided the Veteran with a November 2009 VCAA-notice letter that informed him of the evidence necessary to substantiate a general service-connection claim, that letter did not inform him specifically of the information and evidence necessary to substantiate a claim of service connection for PTSD.  Accordingly, on remand, the Veteran should be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate his service connection claim, which includes notice specific to PTSD.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should send to the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his claim for service connection for PTSD.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.  

3.  After completing this development, the AOJ should schedule the Veteran for a VA examination in connection with his claim for service connection for an acquired psychiatric disorder, to include PTSD.  (This should be done after action requested in paragraphs 1 and 2 above is completed, to the extent feasible.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran' claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  (A 2009 VA examiner and an April 2010 private psychologist determined that the Axis I diagnosis was alcohol abuse or alcohol dependence.)  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's in-service combat-related stressors.  A complete rationale must be provided for all opinions expressed.  If PTSD or other acquired psychiatric disability is diagnosed, the examiner should reconcile his/her diagnosis(es) with the 2009 VA examiner's and April 2010 private psychologist's diagnosis.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to the medical probabilities that the Veteran has any other current acquired psychiatric disorder that is related to his active military service.  All opinions must be set forth in detail and explained in the context of the record.  

The examiner must specifically consider the lay evidence of record concerning the breadth and severity of the Veteran's symptoms.  Any medical or lay evidence relied upon by the examiner in rendering his/her opinion must be made a part of the claims folder.  (In this regard, the Board notes that an online record review is not sufficient as the Board does not have access to the electronic database.)

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

